959 F.2d 245
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Douglas COUPAR, Plaintiff,andDavid B. Haynie, Plaintiff-Appellant,v.A.F. BEELER, Warden of FCI El Reno, Oklahoma, Defendant-Appellee.
No. 91-6375.
United States Court of Appeals, Tenth Circuit.
April 1, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellants Douglas Coupar and David Haynie appeal an order of the district court dismissing their complaint.   In their complaint, the appellants asserted that the conditions at the Federal Correctional Institution in El Reno, Oklahoma are unconstitutional.   The district court dismissed Coupar's complaint as moot because he was transferred to a different facility.   Haynie's complaint was dismissed for failure to exhaust administrative remedies.   We exercise jurisdiction under 28 U.S.C. § 1291 and dismiss for lack of standing.


3
Appellants' complaint challenges the conditions at the federal correctional facility, but fails to allege that they have suffered any injury themselves.   Rather, appellants assert that the operation of the institution subjects the prisoners as a group to unconstitutional conditions.   Nowhere in the complaint do the appellants specify an injury that they have suffered from these unconstitutional conditions.   In order to have standing, the appellants must allege that they have suffered a "distinct and palpable injury" that is traceable to the challenged conduct.   See Warth v. Seldin, 422 U.S. 490, 501 (1975).   Because appellants do not demonstrate a distinct and palpable injury, they do not have standing to challenge the allegedly unconstitutional conditions.   Therefore, the appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3